DETAILED ACTION
The amendment filed on March 16, 2022 is acknowledged.  The amendment to the specification is accepted to overcome the objections described in the previous Office Action.  Claims 1-8 and 10-18 will be considered below.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 35.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 15 have been amended to disclose the first joist have at least one joist seat comprising two first members operatively coupled together.  It is unclear from the original disclosure how these first members differ from the first upper chord.  The original disclosure does not specifically describe “first members,” but it appears from the specification and drawings that the first members are the upper chords, or at least part of the upper chords.  The original disclosure describes element 42 as the upper chord and element 32 as a first joist seat, which appear indistinguishable from one another in the drawings.  The specification states in paragraph 0048, “It should be understood that in some embodiments the joist seats 30 may comprises a portion of the upper chord 42 and a seat chord 35, such as a lower seat chord. In some embodiments the upper chord 42 may be operatively coupled directly the seat chord 35 (as illustrated in Figure 1).”  The language of this claim is therefore indefinite because it is unclear how the first members are separate features from the upper chord.  If they are part of the upper chord, but the end portion of the upper chord, this should be clarified in the claims.  For examination purposes, Examiner will assume that the first members are part of the upper chord.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, 10, and 15 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (US Patent 910757).  [Claims 1 and 15] Wilson discloses a structural decking system comprising: one or more support members (13); a first joist (floor joist to the left side of 13) having a first upper chord (top surface of floor joist); a first lower chord (bottom surface of floor joist); and a plurality of first webs (edges 8 and 9) operatively coupling the first upper chord and the first lower chord); wherein the first joist has first opposing ends and at least one first joist seat (end section of upper chord over top of the support member), the first joist seat comprises two first members operatively coupled together forming a first cavity (10) between the two first members; a second joist (floor joist to the right side of 13) having  a second upper chord (top surface of floor joist); a second lower chord (bottom surface of floor joist); and a plurality of second webs (edges 8 and 9) operatively coupling the second upper chord to the second lower chord; wherein the second joist has second opposing ends and at least one second joist seat, the second joist seat comprises two second members operatively coupled together forming a  second cavity (10) between the two second members; and a tie (16) comprising one rib (19); wherein a first proximate end of the first joist and a second proximate end of the second joist are operatively coupled to a first support member in series; and wherein the tie is operatively coupled to the first proximate end of the first joist and the second proximate end of the second joist, wherein a first portion of the one rib of the tie is located within the first cavity of the first joist seat and a second portion of the one rib of the tie is located within the second cavity of the second joist seat (Figure 1).  [Claim 8] The one rib comprises a single rib extending a length of the tie, wherein the first portion of the single rib of the tie is located within the first cavity of the first joist seat and the second portion of the single rib of the tie is located within the second cavity of the second joist seat.  [Claim 10] The rib has a height that is greater than a tie web thickness of a tie web (the height of the rib is greater than the thickness of the web material).  


Claim Rejections - 35 USC § 103
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson as discussed above, and further in view of Abukawa (US Patent 5385423).  Wilson discloses the claimed invention as discussed above, including the tie comprising a tie web (17 and 18) with a single rib (19), but does not disclose one or more tie flanges.  Abukawa discloses a tie (14) comprising a rib and two tie flanges coupled to the tie web (Figure 5) as well as third and fourth tie flanges coupled to first and second tie flanges.  The tie is coupled to floor members (11 and 12).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the tie of Wilson to have multiple tie flanges as suggested and taught by Abukawa.  Providing multiple tie flanges would help further couple the tie to the joists by not only engaging with the joist seats, but also with the outer profile of the joists.  These additional flanges also provide greater reinforcement to the tie connection between the joists.  

Claims 1, 8, 10, 12-15, and 18 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Dayton et al. (US Patent 8529178 B2) in view of Hasselqvist et al. (US Patent 4069638).  Dayton et al. discloses a structural decking system comprising: one or more support members (110); a first joist (40) having a first upper chord (140); a first lower chord (142); and a plurality of first webs (Figure 1) operatively coupling the first upper chord and the first lower chord; wherein the first joist has first opposing ends and at least one first joist seat (end of upper chord), the first joist seat comprises two first members operatively coupled together forming a first cavity between the two first members; a second joist (40 on opposite side of 110) having a second upper chord (140); a first lower chord (142); and a plurality of second webs (Figure 1) operatively coupling the second upper chord to the second lower chord; wherein the second joist has second opposing ends and at least one second .  
Dayton et al. discloses the claimed invention as discussed above, but does not disclose the tie comprising one rib.  Hasselqvist et al. discloses a connection system for adjacent joists having cavities (Figure 5).  The system comprises a tie (5) (Figure 5) having a rib (11) (Figure 9) for seating within the cavities of the adjacent joists.  The tie comprises a tie web having a single rib extending the length of the tie (Figure 9).  The rib has a height that is greater than a tie web thickness of a tie web (the height of the rib is greater than the thickness of the web material).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a rib into the tie of Dayton et al. as suggested and taught by Hasselqvist et al.  The rib would provide reinforcement to the tie, thereby strengthening the connection between the joists of Dayton et al.  
Dayton et al. discloses the claimed invention as discussed above, including a decking (42) coupled to the joist via connectors (98), but does not disclose a single connector operatively coupling the decking, the tie and the first proximate end of the first joist or the second proximate end of the second joist.  However, Dayton et al. teaches using multiple connectors located along the joists and before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to also place a connector at the tie in order to provide reinforcement at that location once the concrete is poured over the decking.  

Claims 2-7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dayton et al. in view of Hasselqvist et al. as discussed above, and further in view of Opitz (German Patent DE 102005001336 A1).  Dayton et al. in view of Hasselqvist et al. discloses the claimed invention as discussed above, but does not disclose the tie having one or more flanges coupled to the tie web.  Opitz discloses a tie (4) for securing 2 joists (3) together over a support member (2).  The tie comprises a tie web (7) and two flanges (5) coupled to the web.  Third and fourth tie flanges (6) are coupled to the two flanges (Figure 2).  The first tie flange and the second tie flange are generally perpendicular with the tie web, and wherein the third tie flange and the fourth tie flange are generally perpendicular with the first tie flange and the second tie flange (Figure 2).  The first tie flange and the second tie flange are substantially perpendicular with the tie web, and wherein the third tie flange and the fourth tie flange are substantially perpendicular with the first tie flange and the second tie flange (Figure 1).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the tie of Dayton et al. in view of Hasselqvist et al. to include first, second, third and fourth tie flanges as suggested and taught by Opitz.  The flanges would provide additional strength and reinforcement to the tie of Dayton et al.  And Opitz teaches that the benefit of providing a third and fourth tie flange is that they also provide a means of attaching the tie directly to the support member.  This would further strengthen the connection of the tie with the joists and with the support member.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson as discussed above.  Wilson discloses the claimed invention as discussed above, but does not appear to disclose a tie web thickness less than or equal to 0.25 inches.  With regards to the thickness of the tie web, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the tie of Wilson with a tie web thickness of less than or equal to 0.25 inches, since the .  

Response to Arguments
Applicant's arguments filed March 16, 2022 with respect to the rejection of Claims 1, 8, 10, and 15 as being anticipated by Wilson have been fully considered but they are not persuasive.  Applicant argues without providing support that Wilson relates to floor decking sections and not to joists.  Wilson’s structural members are joists in that they are horizontal members which span an open space and form part of the structure of a building.  
Applicant’s arguments with respect to the remaining claims have been considered but are moot because with the exception of Hasselqvist, the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Like in the previous Office Action, Examiner has cited Hasselqvist as a teaching for providing a rib in a tie connecting two structural members.  Applicant has not provided any specific arguments against this reference.  
	With respect to the arguments requesting rejoinder of the non-elected claims, it is noted that the Restriction/Election of Species requirement was made final in the last Office Action.  Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  And similarly, where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARISSA AHMAD whose telephone number is (571)270-5220. The examiner can normally be reached Monday and Wednesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A/Examiner, Art Unit 3635                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635